Title: From George Washington to George Steptoe Washington, 23 March 1789
From: Washington, George
To: Washington, George Steptoe

 

Dear George,
Mount Vernon 23d March 1789

As it is probable I shall soon be under the necessity of quitting this place, and entering once more into the bustle of publick life, in conformity to the voice of my Country, and the earnest entreaties of my friends, however contrary it is to my own desires or inclinations; I think it incumbent on me as, your Uncle & friend, to give you some advisory hints, which, if properly attended to, will, I conceive, be found very useful to you in regulating your conduct and giving you respectability not only at present but through every period of Life.
You have now arrived to that age when you must quit the trifling amusements of a boy, and assume the more dignified manners of a man. At this crisis your conduct will attract the notice of those who are about you; and as the first impressions are generally the most lasting, your doings now may mark the leading traits of your Character through life. It is therefore, absolutely necessary, if you mean to make any figure upon the Stage, that you should take the first steps right. What these steps are—and what general line is to be pursued to lay the foundation of an honorable and happy progress, is the part of age and experience to point out. This I shall do, as far as is in my power, with the utmost chearfulness; and I trust, that your own good sense will shew you the necessity of following it.
The first and great object with you at present is to acquire, by industry and application, such knowledge as your situation enables you to obtain, and as will be useful to you in life. In doing this two other important objects will be gained besides the acquisition of knowledge—namely, a habit of industry, and a disrelish of that profusion of money & dissipation of time which are ever attendant upon idleness. I do not mean by a close application to your Studies that you should never enter into those amusements which are suited to your age and station. They may be made to go hand in hand with each other—and, used in their proper seasons, will ever be found to be a mutual assistance to each other. But what amusements are to be taken, and when, is the great matter to be attended to. Your own judgement, with the advice of your real friends who may have an opportunity

of a personal intercourse with you can point out the particular manner in which you may best spend your moments of relaxation, much better than I can at a distance. One thing, however, I would strongly impress upon you, viz., that when you have leisure to go into Company that it should always be of the best kind that the place you are in will afford; by this means you will be constantly improving your manners and cultivating your mind while you are relaxing from your books; and good Company will always be found much less expensive than bad. You cannot offer, as an excuse for not using it, that you cannot gain admission there—or that you have not a proper attention paid you in it; this is an apology made only by those whose manners are disgusting, or who⟨se character⟩ is exceptionable; neither of which I hope, will ever be said of you.
I cannot enjoin too strongly upon you a due observance of economy & frugality—as you well know yourself the present state of your property & finances will not admit of any unnecessary expense. The article of clothing is now one of the chief expenses you will incur; and in this, I fear, you are not so economical as you should be. Decency & cleanliness will always be the first objects in the dress of a judicious & sensible man. A conformity to the prevailing fashion in a certain degree is necessary—but it does not follow from thence that a man should always get a new Coat, or other clothes, upon every trifling change in the mode, when, perhaps, he has two or three very good ones by him. A person who is anxious to be a leader of the fashion, or one of the first to follow it, will certainly appear, in the eyes of judicious men, to have nothing better than a frequent change of dress to recommend him to notice. I would always wish you to appear sufficiently decent to entitle you to admission into any company where you may be; but I cannot too strongly enjoin it upon you—and your own knowledge must convince you of the truth of it—that you should be as little expensive in this respect as you properly can; you should always keep some clothes to wear to Church, or on particular occasions, which should not be worne every day; this can be done without any additional expense; for whenever it is necessary to get new Clothes, those which have been kept for particular occasions will then come in as every day ones, unless they should be of a superior quality to

the new. What I have said, with respect to Clothes, will apply, perhaps, more pointedly to Lawrence than to you; and as you are much older than he is, and more capable of judging of the propriety of what I have here observed, you must pay attention to him, in this respect, and see that he does not wear his clothes improperly or extravagantly.
Much more might be said to you, as a young man, upon the necessity of paying a due attention to the moral virtues; but this may, perhaps, more properly be the subject of a future letter when you are about to enter into the world. If you comply with the advise herein given to pay a diligent attention to your studies, and employ your time of relaxation in proper company, you will find but few opportunities and little inclination, while you continue at an Academy, to enter into those scenes of vice & dissipation which too often present themselves to youth in every place, & particularly in towns. If you are determined to neglect your books, and plunge into extravagance & dissipation nothing I could now say would prevent it—for you must be employed, and if it is not in pursuit of those things ⟨which are⟩ profitable it must be in pursuit of those which are ⟨destructive⟩.
As your time of continuing with Mr Hanson will expire the last of this month, and I understand Doctor Craik has expressed an inclination to take you & Lawrence to board with him, I shall know his determination respecting the matter; and if it is agreeable to him & Mrs Craik to take you I shall be pleased with it, for I am certain that nothing will be wanting on their part to make your situation agreeable & useful to you. Should you live with the Doctor I shall request him to take you both under his peculiar care—provide such clothes for you, from time to time, as he shall judge necessary—and do by you in the same manner as he would if you were his own children; which if he will undertake, I am sensible, from the knowledge which I have of him, and the very amiable Character & disposition of Mrs Craik, that they will spare no proper exertions to make your situation pleasing a[nd] profitable to you; should you or Lawrence, therefore, behave in such a manner as to occasion any complaints being made to me—you may depend upon losing that place which you now have in my affections—and any future hopes you may have from me. But if, on the

contrary, your conduct is such as to merit my regard you may always depend upon the warmest attachment & sincere regard of Your affectionate friend & Uncle

Go: Washington

